DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,606,820. Although the claims at issue are not identical, they are not patentably distinct from each other because the inventions are obvious variants.
Instant Application
U.S. Patent No. 10,606,820
Claim 1:

In a system including at least two data stores, a method for maintaining consistent values of objects, the method comprising: 

a data store d1 associating an updated-version-request-time for each object of a plurality of objects wherein each object of the plurality of objects resides on a data store other than the data store dl; 


the data store d1 maintaining a data structure ordering the plurality of objects by updated- version-request-times; 

the data store d1 periodically examining the data structure to read updated-version- request-times; and 

the data store d1 making a decision to request an updated version of an object belonging to the plurality of objects based on an updated-version-request-time of the object.

Claim 7:

The method of claim 1 further comprising:  

Attorney Docket No. YOR920161748US0232the data store dl sending an entity tag identifying a version of the object to the data store on which the object resides; 

in response to the entity tag matching an entity tag corresponding to a current version of the object, the data store on which the object resides responding to the data store d1 that the object has not changed; and 


in response to the entity tag not matching an entity tag corresponding to a current version of the object, 


In a system including at least two data stores, a method for maintaining consistent values of objects, the method comprising: 

a data store d1 associating an update time for each object of a plurality of objects wherein each object of the plurality of objects resides, and has an entity tag stored, on a data store other than the data store d1, the entity tag indicating a version of said each object;  

the data store d1 maintaining a data structure 
comprising a balanced tree, the data structure ordering the plurality of objects by update times;  

the data store d1 periodically examining the data 
structure to read update times;  and 

the data store d1 making a decision to request an updated version of an object belonging to the plurality of objects based on a difference between the update time associated with the object and a current time being less than a threshold value;  




the data store d1 sending a first entity tag identifying a version of the object to the data store on which 
the object resides;  

in response to the first entity tag matching an entity tag corresponding to a version of the object on the data store which the object resides, the data store on which the object resides responding to the data 
store d1 that the object has not changed;  and 

in response to the entity tag not matching an entity tag corresponding to a version of the object on the data store which the object resides, the data store on 


Although the conflicting claims are not identical, they are not patentably distinct from each other because they are substantially similar in scope and they use the same limitations. It would have been obvious to a person of ordinary skill in the art at the time the invention was made to omit the additional elements " has an entity tag stored, on a data store other than the data store d1, the entity tag indicating a version of said each object; difference between the update time associated with the object and a current time being less than a threshold value; the data store dl sending an entity tag identifying a version of the object to the data store on which the object resides; in response to the entity tag matching an entity tag corresponding to a current version of the object, the data store on which the object resides responding to the data store d1 that the object has not changed; and in response to the entity tag not matching an entity tag corresponding to a current version of the object, the data store on which the object resides sending a current value of the object to the data store d1" of claims 1-15 of U.S. Patent No. 10,606,820 to arrive at the claims 1-20 of the instant application because the person would have realized that the remaining element would perform the same functions as before. "Omission of element and its function in combination is obvious expedient if the remaining elements perform same functions as before." See In re Karlson (CCPA) 136 USPQ 184, decide Jan 16, 1963, Appl. No. 6857, U. S. Court of Customs and Patent Appeals.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 6, 7, 14, 17, and 18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Salame (US 2017/0235808 A1).
	As to claims 1, 14, and 18, Salame teaches In a system including at least two data stores, a method for maintaining consistent values of objects, the method comprising: a data store d1 (first or second data store) associating an update time (change queue comprises change events with timestamps from first and second data stores) for each object of a plurality of objects (tables) wherein each object of the plurality of objects resides on a data store (first or second store is the other data store and depends on which is lacking updates) other than the data store d1 (see [0011]); the data store d1 maintaining a data structure ordering the plurality of objects by update times (see [0011] – change queue change events with timestamps suggests that the events would be ordered based on the timestamp); the data store d1 (first or second data store) periodically examining the data structure to read update times (see [0010] – retrieve/upload changed data records over time are examined in order to synchronize data stores); and the data store d1 (first or second data store) making a decision to request an updated version of an object belonging to the plurality of objects based on an update time of the object (see [0011] - sending the package of updated queue data as a generated query to either one or both of the synchronization interfaces, whichever is lacking the updated queue data in their respective data store).
	As to claim 6, Salame teaches the data store requesting an updated version of the object by contacting the data store on which the object resides (see [0011]).
	As to claims 7 and 17, Salame teaches the data store d1 sending an entity tag identifying a version of the object to the data store on which the object resides (see [0011] – change queue change events with timestamps suggests that the events would be ordered based on the timestamp. The timestamp serves as a tag.); in response to the entity tag matching an entity tag corresponding to a current version of the object, the data store on which the object resides responding to the data store d1 that the object has not changed (see [0011] – if the data has changed then the data store is synchronized.  If the data has not changed then the data store is not updated.); and in response to the entity tag not matching an entity tag corresponding to a current version of the object, the data store on which the object resides sending a current value of the object to the data store d1 (see [0011] – if the data has changed then the data store is synchronized.  If the data has not changed then the data store is not updated.).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2, 15, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salame (US 2017/0235808 A1) in view of Chatterjee et al (US 8,332,354 B1).
As to claims 2, 15, and 19, note the discussion of claims 1, 14, and 18 above, Salame teaches all of the elements of claims 1, 14, and 18, but fails to explicitly recite the data store dl requests an updated version of the object in response to a difference between the update time and a current time being less than a threshold.
However, Chatterjee teaches the data store dl requests an updated version of the object in response to a difference between the update time and a current time being less than a threshold (see claim 1).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, to modify the teachings of Salame to incorporate the Asynchronous replication by tracking recovery point objective as taught by Chatterjee for the purpose of skipping one or more snapshots during a snapshot replication process in order to maintain an established recovery point objective (see Chatterjee column 3, lines 20-25).
Claim 3, 4, 16, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salame (US 2017/0235808 A1) in view of Li et al (US 2014/0379638 A1).
As to claims 3, 16, and 20, note the discussion of claims 1, 14, and 18 above, Salame teaches all of the elements of claims 1, 14, and 18, but fails to explicitly recite the data structure is a balanced tree.
However, Li teaches the data structure is a balanced tree (see [0076] and [0080]).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, to modify the teachings of Salame to incorporate the CONCURRENT REQUEST HANDLING (see Li [0004]).
As to claim 4, Li teaches the data structure is one of a red-black tree, an AVL tree, and a B-tree (see [0076] and [0080]).
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salame (US 2017/0235808 A1) in view of Sim-Tang et al (US 7,680,834 B1).
As to claim 5, note the discussion of claim 1 above, Salame teaches all of the elements of claim 1, but fails to explicitly recite the data structure is a list.
However, Sim-Tang teaches the data structure is a list (see Abstract and column 2, lines 26-35).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, to modify the teachings of Salame to incorporate the Method and system for no downtime resychronization for real-time, continuous data protection as taught by Li for the purpose of reducing application downtime (see Sim-Tang column 1, lines 38-67).
Claim 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salame (US 2017/0235808 A1) in view of Rowan et al (US 2005/0063374 A1).
As to claim 8, note the discussion of claim 1 above, Salame teaches all of the elements of claim 1, but fails to explicitly recite an update time for an object is based on an expiration time associated with the object.  
However, Rowan teaches an update time for an object is based on an expiration time associated with the object (see [0070]).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, to modify the teachings of Salame to incorporate the Method for identifying the time at which data was written to a data store as taught by Rowan for the purpose of provide more single point in time images with improved response times (see Rowan [0010]).
As to claim 9, Rowan teaches an update time for an object is based on a frequency with which the object changes (see [0109] and [0167]).  
As to claim 10, Salame teaches an update time for an object is based on an importance of maintaining a current value of the object in a data store (see [0011]).  
(see [0011] – tracking changes over time and updating data stores provides a reduced cost by helping to reduce storage required to maintain backups.).  
As to claim 12, Rowan teaches an update time for an object is based on a frequency with which the data store dl uses the object (see [0109] and [0167]).
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salame (US 2017/0235808 A1) in view of Passerini et al (US 2006/004799 A1).
As to claim 13, note the discussion of claim 1 above, Salame teaches all of the elements of claim 1, but fails to explicitly recite determining a subset including at least two of the plurality of objects which have update times in close temporal proximity and reside on a same data store; and requesting updated versions of all objects in the subset in a single request.
However, Passerini teaches determining a subset including at least two of the plurality of objects which have update times in close temporal proximity and reside on a same data store (see [0012]-[0014] and [0181]); and requesting updated versions of all objects in the subset in a single request (see [0012] and [0013]).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, to modify the teachings of Salame to incorporate the Generation and use of a time map for accessing a prior image of a storage device as taught by Passerini for the purpose of provide more single point in time images with improved response times (see Rowan [0010]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED M BIBBEE whose telephone number is (571)270-1054.  The examiner can normally be reached on Monday-Thursday 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JARED M BIBBEE/             Primary Examiner, Art Unit 2161